DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 56-58, 128, 131-157 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/23/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Interview Statement
Applicant’s summary of the interview on November 3, 2021, has been reviewed and is complete and accurate.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/540,873, filed 08/03/2017, and 62/480,187, filed 03/31/2017, are acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 11/23/2021 regarding claim rejections under 35 USC 103 have been fully considered.
Applicant amended the independent claims for clarifying the scope of the claims according to the instant disclosure with “storing on the ingestible device a ratio ...” and “detecting by the ingestible device  a transition in the location of the ingestible device between two different sequential portions of the gastrointestinal tract of the body n response to a difference between a first mean value of the first subset of values and a second average value of the second subset of value exceeds a threshold value” for independent claim 56, and similarly for 
Applicant argues (on pages 12-15) that the references of record do not teach the amended limitations since Wang merely discloses the locations being identified for abnormal tissue and not for the location/position within different portions of the GI tract as defined in the specification and that Wang does not teach the detection of the change of location in response to a difference between a first mean value of the first subset of values and a second mean value of the second subset of values that exceeds a threshold value. 
In response, the examiner agrees with the argument and perform a full search for addressing the deficiencies of the references of record. The search found the closest prior art with Cherevatsky et al. (USPN 9324145 B1; Pub.Date 04/26/2016; Fil.Date 08/08/2014) for teaching the detection of a digestive capsule with detection of transition in a stream of images taken by the capsule with the determination of a score for a segment indicating in which segment of the GI tract the image is corresponding (Title and abstract). However, Cherevatsky does not teach utilizing the reflection signal from specific wavelength range and not utilizing the ratio of reflected signals in order to define the score used for the determination of the transitions and segment within the GI tract. The closest references for characterizing each of the GI segment using color imaging with an endoscopic capsule are Mackiewicz et al. (2008 IEEE Trans. Med. Imaging 27:1769-1781; Pub.Date 2008) teaching the use of color image with reflectance signal at different wavelength combining color, texture and motion information for further multivariable analysis such PCA to automatically discriminate between/classify different portions of the GI tract (abstract), and Lee et al. (2007 Proc. 2007 Meeting ACM-SAC p.1041-1045; Pub.Date 2007) teaching similar discrimination based on the hue, saturation and intensity of the acquired images for the discrimination (Fig.3 and p.1042 col.2  Feature Extraction). However, no prior art is specifically teaching the direct use of a ratio of specific reflectance signals to be applied for the determination of the nature of each portion of the GI tract or the determination of the location of the digestive 
Therefore, the claim rejections under 35 U.S.C. 103 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Michael C. Jones on 01/26/2022.

The application has been amended for correcting grammatical typographic errors as follows:
56. (Currently amended) A method for determining a location of an ingestible device within a gastrointestinal tract of a body, the method comprising: 
transmitting a first illumination at a first wavelength and a second illumination at a second wavelength towards an environment external to a housing of the ingestible device; 
detecting a first reflectance from the environment resulting from the first illumination;
detecting a second reflectance from the environment resulting from the second illumination, wherein the first reflectance value is indicative of an amount of light in the first reflectance, and the second reflectance value is indicative of an amount of light in the second reflectance; 

obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; 3 128683-0018UT01/5560095.1App. No.: 15/940,407Attorney Docket No. 128683-0018UT01 
obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time; and 
detecting by the ingestible device a transition in the location of the ingestible device between two different sequential portions of the gastrointestinal tract of the body in response to a difference between a first mean value of the first subset of values and a second mean value of the second subset of valuesexceeding a threshold value. 

131. (Currently Amended) An ingestible device, comprising: 
a housing; 
one or more processing devices; and 
one or more non-transitory machine readable hardware storage devices storing instructions that are executable by the one or more processing devices to perform operations comprising: 
transmitting a first illumination at a first wavelength and a second illumination at a second wavelength towards an environment external to the housing; 
detecting a first reflectance from the environment resulting from the first illumination; 5 128683-0018UTO1/5560095.1App. No.: 15/940,407Attorney Docket No. 128683-0018UT01 
detecting a second reflectance from the environment resulting from the second illumination, wherein the first reflectance value is indicative of an amount of light in the first 
storing a ratio of the first reflectance value and the second reflectance value in a data set, the data set including a plurality of values, each of the plurality of values corresponding to a respective ratio of a respective first reflectance and a respective second reflectance detected at a respective time; 
obtaining, from the data set, a first subset of values, the first subset of values corresponding to a first predetermined number of recent measurements; 
obtaining, from the data set, a second subset of values, the second subset of values corresponding to a second predetermined number of past measurements, the recent measurements being taken at a recent time range that is separated from a past time range when the past measurements were taken by at least a predetermined period of time; and 
detecting by the ingestible device a transition in the location of the ingestible device between two different sequential portions of the gastrointestinal tract of the body in response to a difference between a first mean value of the first subset of values and a second mean value of the second subset of valuesexceeding a threshold value.

Allowable Subject Matter
Claims 56-58, 128, 131-157 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 56, the closest prior art are Wang (USPN 20160249793 A1; Pub.Date 09/01/2016; Fil.Date 12/27/2013) in view of Chun (USPN 20160007830 A1; Pub.Date 01/14/2016; Fil.Date 09/25/2015) in view of Park et al. (USPN 20110274338 A1; Pub.Date 11/10/2011; Fil.Date 03/03/2011) with the newly found prior art Cherevatsky et al. (USPN 9324145 B1; Pub.Date 04/26/2016; Fil.Date 08/08/2014), Mackiewicz et al. (2008 IEEE Trans. Med. Imaging 27:1769-1781; Pub.Date 2008) and Lee et al. (2007 Proc. 2007 Meeting ACM-SAC exceeding a threshold value”. The newly founded prior arts Cherevatsky, Mackiewicz and Lee teach in combination the amended but not the limitation ““detecting by the ingestible device a transition in the location of the ingestible device between two different sequential portions of the gastrointestinal tract of the body in response to a difference between a first mean value of the first subset of values and a second mean value of the second subset of valuesexceeding a threshold value”. No prior art was found to disclose this last claimed limitation. Therefore, no combination or teachings with Wang, Chun and Park with Cherevatsky, Mackiewicz and Lee were found to fully teach all the amended limitations. 
The advantage of the present invention is to provide a simple method and system to locate the migration of a wireless ingestible capsule within the different segment/portion of the GI tract for medical applications with the use of a fast analysis of the averaged reflectance signals at two predetermined wavelengths, allowing of in-situ calculation and location determination within the ingestible capsule without the need to export signals for further analysis. 
Therefore the combination of claim limitations presented by independent claim 56 serve to patentably distinguish from the prior art of record. Claim 56 is therefore allowable.
Regarding the dependent claims 57-58, 128, 147-157, the claims are allowable due to their dependency from claim 56.
Regarding independent claim 131, the claim is directed to an ingestible device with a housing, one or more processing devices and one or more non-transitory machine readable hardware storage devices storing instructions that are executable by the one or more processing exceeding a threshold value”. The newly founded prior arts Cherevatsky, Mackiewicz and Lee teach in combination the amended but not the limitation ““detecting by the ingestible device a transition in the location of the ingestible device between two different sequential portions of the gastrointestinal tract of the body in response to a difference between a first mean value of the first subset of values and a second mean value of the second subset of valuesexceeding a threshold value”. No prior art was found to disclose this last claimed limitation. Therefore, no combination or teachings with Wang, Chun, Park and Blijevsky with Cherevatsky, Mackiewicz and Lee were found to fully teach all the amended limitations.
The advantage of the present invention is to provide a simple method and system to locate the migration of a wireless ingestible capsule within the different segment/portion of the GI tract 
Therefore the combination of claim limitations presented by independent claim 131 serve to patentably distinguish from the prior art of record. Claim 131 is therefore allowable.
Regarding the dependent claims 132-146, the claims are allowable due to their dependency from claim 131.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/            Primary Examiner, Art Unit 3793